This is an appeal from the judgment and order of the district judge refusing bail on a habeas corpus hearing.
We have carefully read the testimony. Under the law there is no question but that appellant was entitled to bail. The judgment of the district judge denying bail is reversed and the applicant is admitted to bail in the sum of $10,000. Upon the execution by him, with proper sureties, of a proper bail bond the sheriff is directed to discharge him thereunder.
Reversed and bail granted.
Bail granted.